Citation Nr: 0703848	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dental treatment 
purposes due to trauma to the  jaw resulting in injuries to 
the teeth.

2.  Entitlement to service connection for residuals of an 
injury to the jaw.

3.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

This case was previously before the Board.  In April 2006, 
the Board denied the veteran's claim for service connection 
for arthritis of the left shoulder, left arm and both legs; 
denied the veteran's claim for an increased rating for post-
traumatic arthritis of the transverse process at L4-L5; and 
denied the veteran's claim for an increased rating for 
residuals of a fracture of the right anterior ramus.  
Consequently, those claims are no longer in appellate status 
before the Board.  The April 2006 Board decision also 
remanded the issues noted on the cover sheet of this decision 
for further development.  A review of the claims file shows 
that the requested development has been accomplished.

The Board lastly notes that the veteran's appeal has been 
advanced on the Board's docket by reason of his advanced age.  
See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran did not experience dental trauma during 
service.

2.  The veteran did not experience trauma to the jaw during 
service that resulted in chronic disability.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Residuals of dental trauma were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1712, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2006).

2.  Residuals of trauma to the jaw were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2006).

3.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
a May 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

The Board notes that January and March 2005 letters 
specifically informed the veteran of the type of evidence 
needed to support his claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records.  The veteran 
has been provided VA examinations.  The RO has also obtained 
the veteran's private medical records and VA outpatient 
treatment records.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claims which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Dental Claims

Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002).

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible to receive perpetual VA dental care 
for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  In comparison, if a dental condition is service-
connected, but it does not involve service trauma, it 
generally is subject to only one-time VA treatment, and there 
is a time limit after service for claiming such.  See 38 
C.F.R. § 17.161(b).

History and Analysis

In November 2004, the veteran submitted a claim for service 
connection for residuals of a jaw injury and for service 
connection for dental trauma.  The veteran asserted that he 
suffered trauma to his teeth and jaw in a train wreck in 
January 1945.

The record does reveal that the veteran was in a train wreck 
in France in January 1945.  He suffered multiple fractures of 
the pelvis in the wreck.  However the extensive medical 
treatment records following the injuries do not indicate that 
the veteran experienced any trauma to the teeth or jaws in 
the train wreck.  Furthermore, in March 1945, while 
hospitalized for treatment of his pelvis, the veteran was 
provided a dental examination.  This examination revealed no 
trauma to the veteran's jaws or teeth.  The examiner 
indicated that the veteran had all of his teeth and that R5 
was carious.  The veteran's teeth were examined again in 
August 1945 and again no injury to the teeth or jaws was 
noted.  The examination report reveals that the veteran had 
all of his teeth and that he had no caries.  Contrary to the 
veteran's assertions, there is no indication in the service 
medical records that the veteran experienced dental or facial 
trauma in the January 1945 train wreck, or at any other time 
during service.

An August 2003 VA outpatient record indicates that the 
veteran requested a referral to a VA dental clinic in order 
to get his teeth pulled.  The veteran was advised to go to a 
private dentist.  The post service medical records, including 
VA examination reports, VA outpatient treatment records, and 
private medical records, do not show that the veteran has any 
disability of the jaws or teeth that is related to service.  
Since there is no medical evidence of any current jaw or 
dental disability related to service, the preponderance of 
the evidence is against service connection for dental 
treatment purposes and is against service connection for 
residuals of an injury to the jaw.


TDIU

History

In March 2005, the veteran submitted his claim for a total 
rating based on individual unemployability due to service-
connected disabilities.  In May 2006 the veteran reported 
that he had completed three years of high school and that he 
had worked as a steel worker until 1988.     

The veteran has a 40 percent rating in effect for post-
traumatic arthritis of the transverse process at L4-L5, a 10 
percent rating for residuals of a right pubis and ramus 
pelvic fracture with right thigh dysesthesias, and a 10 
percent rating for residuals of left pubis and ramus pelvic 
fracture.  The combined rating for the service-connected 
disabilities is 50 percent.

The VA outpatient treatment records reveal that the veteran 
has many nonservice-connected disabilities.  These records 
show treatment for coronary artery disease, hypertension, 
gastroesophageal reflux disease, hearing loss, allergic 
rhinitis, fatty liver disease, and left shoulder disability.

A June 2005 VA examination notes that the veteran had a 
recent motor vehicle accident with compression fracture of 
the thoracic spine.  The examiner thought that it was 
unlikely that the veteran could seek gainful employment in 
either a physical or sedentary occupation in regards to his 
spine condition, but noted that the recent thoracic spine 
disability clouded the picture and could play a part in the 
veteran's complaints.

On VA examination in May 2006, the veteran reported that he 
had been able to perform his work up until 1988, but then he 
had had to retire due to 65 being the mandatory retirement 
age.  It was noted that the veteran had a normal gait and 
that he did not use a cane.  After an examination of the 
veteran and the veteran's medical history, the VA examiner 
expressed the opinion that the veteran's service-connected 
disabilities of residuals of pelvic fractures and the 
fractured traverse process of the lumbar spine did not cause 
the veteran to be unemployable.  The examiner noted that the 
veteran had nonservice-connected problems which affected his 
employability, including a post service automobile accident 
where he sustained a burst fracture of T-12 and had to have a 
fusion done by neurosurgery.

Analysis

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  As the combined rating for the veteran's service-
connected disabilities is only 50 percent he does not meet 
the schedular criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a).

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the rating enunciated in 38 C.F.R. § 
4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's service-connected disabilities, 
when considered in association with his educational 
attainment and occupational background, do not render him 
unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that there is no 
medical evidence indicating that the veteran is unemployable 
solely due to his service-connected disabilities.  While the 
June 2005 VA examiner indicated that the veteran was probably 
unemployable due to his spinal disabilities, he indicated 
that the veteran's nonservice-connected thoracic spine 
disability had to be taken into consideration.  Furthermore, 
the May 2006 VA examiner specifically examined the veteran 
with regards to employability, and specifically noted that he 
had examined the June 2005 examination report, and he still 
opined that the veteran was not unemployable solely due to 
his service-connected disabilities.  He noted that the 
veteran, up until his retirement, was able to perform his job 
with the steel company and had done so for 34 years.  The 
examiner also noted that the veteran was older and that he 
did not feel that the veteran could not return to any type of 
gainful employment at this stage of his life [the veteran was 
88 years old], but that in his opinion, the service-connected 
disabilities would not be the cause of his being unable to 
work, since these injuries happened in 1945 and he had worked 
satisfactorily up until his mandatory retirement in 1988 
based on his age

The Board notes that in a January 2007 Informal Hearing 
Presentation the veteran's representative asserted that the 
May 2006 VA examiner's opinion was contradictory in nature in 
that the examiner stated that it was difficult to say if the 
service-connected disabilities prevented gainful employment 
due to the veteran's advanced age.  However, a review of the 
VA examiner's statement reveals that despite any such 
difficulty, the VA examiner was able to come to the opinion 
that the veteran's service-connected disabilities did not 
cause the veteran to be unemployable.

In this case, there is no medical opinion indicating that the 
veteran is unemployable solely due to his service-connected 
disabilities, and there is a VA medical opinion opining that 
the veteran is not unemployable solely due to his service-
connected disabilities.  Consequently, the Board finds the 
record does not demonstrate that the veteran's service-
connected disabilities alone are of such severity as to 
solely preclude his participation in all forms of 
substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for TDIU and his 
claim must be denied.


ORDER

Entitlement to service connection for dental treatment 
purposes due to trauma to the  jaw resulting in injuries to 
the teeth is denied.

Entitlement to service connection for residuals of an injury 
to the jaw is denied.



	(CONTINUED ON NEXT PAGE)



Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


